11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT


Connor Hepner,                                 * From the 318th District Court
                                                 of Midland County,
                                                 Trial Court No. FM62416.

Vs. No. 11-18-00006-CV                         * March 30, 2018

Erin Renee Hepner,                             * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Willson, J.,
                                                 Bailey, J., and Wright, S.C.J.,
                                                 sitting by assignment)



      This court has inspected the record in this cause and concludes that
the appeal should be dismissed. Therefore, in accordance with this court’s
opinion, the appeal is dismissed. The cost incurred by reason of this appeal
are taxed against Connor Hepner.